        Case 7:19-cr-00497-NSR Document 220-1 Filed 03/19/21 Page 1 of 2
                                        LAW OFFICES OF
                             KOFFSKY & FELSEN, LLC
                                    1150 BEDFORD STREET
                                STAMFORD, CONNECTICUT 06905
                                        (203) 327-1500
                                   FACSIMILE (203) 327-7660




LEGAL MAIL

                                             March 19, 2021

Rabbi Nachman Helbrans
Inmate No.: 254427
Westchester County Correction
10 Woods Road
Valhalla, NY 10595

       Re:     United States v. Nachman Helbrans
               Case No.: 7:19CR497 (NSR)

Dear Rabbi Helbrans:

        Defendants Matityau Moshe Malka and Mordechay Malka filed a request that the Court
grant permission to allow each pro se defendant’s application to the Court be considered as a joint
application from all of the defendants in the above matter. The Court has denied that request. I
have attached a copy of the Court’s Order for your review.

       If you have any questions, please do not hesitate to write me at the above-listed address.


                                             Very truly yours,

                                             /s/ Bruce D. Koffsky

BDK/ns
Encl.
cc:   Peter Schaffer, Esq.
        Case
         Case7:19-cr-00497-NSR
              7:19-cr-00497-NSR Document
                                 Document220-1
                                          219 Filed
                                               Filed03/18/21
                                                     03/19/21 Page
                                                               Page12ofof12




UNITED STATES DISTRICT COURT
                                                                                 3/18/2021
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


       -against-                                           19 cr 497 (01) (02) (05) (09) (NSR)

NACHMAN HELBRANS, MAYER ROSNER,                                          ORDER
MATITYAU MOSHE MALKA, and MORDECHAY
MALKA,

                       Defendants.
NELSON S. ROMÁN, United States District Judge:

       Pro se Defendants Matityau Moshe Malka (05) and Mordechay Malka (09) have filed

requests for permission for the pro se Defendants in this matter to file joint motions (ECF Nos.

215 and 217). As the Court explained during each of the Defendants’ hearings under Faretta v.

California, the Sixth Amendment to the United States Constitution gives each Defendant the right

to willingly, knowingly, and voluntarily waive his right to counsel and represent himself in

criminal proceedings even if he is not a licensed attorney. 422 U.S. 806 (1975). However, because

they are not licensed attorneys, pro se Defendants may not speak for, advocate on behalf of, or file

motions on behalf of or jointly with any other Co-Defendant. Any request a pro se Defendant

wants to make—whether oral or written—must be made by the pro se Defendant on his own behalf

and not on behalf of or jointly with any Co-Defendant.

       Accordingly, Defendants’ requests for permission for the pro se Defendants to jointly file

motions is DENIED.

       Standby counsel are directed to mail a copy of this order to their respective Defendants and

to show proof of service on the docket.


        Dated: March 18, 2021
               White Plains, NY
